DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
This application contains claims directed to the following patentably distinct species:
Species Group A: Type of CRISPR Cas System.  Claim 2 recites “wherein the HM-crRNA is operable with a Type I Cas”, claim 3 recites “wherein the HM-crRNA is operable with a Type II Cas” and claim 4 recites “wherein the HM-crRNA is operable with a Type III Cas”.
Species Group B: Type of vector.  Claim 7 recites “wherein the vector is a phagemid” and claim 8 recited “wherein the vector is a plasmid”.

Distinctness
The species recited in the above groups are independent and distinct because each CRISPR Cas System of groups A and vector type of group B, is different, unique, and/or structurally defined by its chemical structure which will give rise to unique functions and has unique modes of action.  Since each species and/or specific structure is unique, each species recite characteristics that are mutually exclusive with the other species. Furthermore, these species are not obvious variants of each other based on the current record.



Search Burden
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  Each of the different species contains different protein components, and has a different genetic structure. These different species would require unique and mutually exclusive search strategies, search terms, search queries, and would require searching different classes/subclasses that is not likely to result in finding art pertinent to the other species. Thus, there is a burdensome search and restriction is proper.] 

Applicant’s Response
Applicant is required under 35 U.S.C. 121 to elect a single specific Type of CRISPR Cas system and a single specific vector for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. THE ELECTION MUST IDENTIFY A SET OF SEQ ID NOs FOR EACH OF THE ELECTED SPECIES. Currently, all claims are generic.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.

Means for Transversal
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out 
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

Inventorship
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Telephonic Election
During a telephone conversation with Kelsey Roberts Kingman, Reg No. 79,382 on 15 October 2021 a provisional election was made without traverse to prosecute the invention of Type II Cas for Species Group A and plasmid for Species Group B, of claims 3 and 8.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 2, 4, and 7 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Claims 1, 3, 5-6, and 8-10 are currently under examination on the merits. 

Information Disclosure Statement
The information disclosure statement (IDS) filed 20 October 2021 has been considered.
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Specification
The disclosure is objected to because it contains an embedded hyperlink and/ or other form of browser-executable code on pages 54, 123, and 203. Applicant is required to delete the embedded hyper link and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser executable code. See MPEP § 608.01.

Claim Objections
Claim 1 objected to because of the following informalities:  
There should be a comma after “array” in line 1.
There should be a “the” between ‘wherein’ and ‘vector’ in line 6.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 

Claims 1, 3, 5-6, and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Yu (Yu et al. Biology Open (2014) 3, 271-280) in view of Koonin (Koonin et al. 2017. Current Opinion in Microbiology, 37:  67-78) and Minshull (US 2015/0225730 A1, published 8/13/2015, filed 12/24/2014).
Regarding claims 1 and 10, Yu teaches methods for modifying genomes of Drosophila host cells using the CRISPR/Cas9 system (abstract). Yu teaches the use of CRISPR/Cas9-induced homologous recombination for the purpose of inserting an enhanced GFP (eGFP) sequence (HM-DNA) before the stop codon of the chameau gene (at a target nucleotide sequence) to produce a fused protein (i.e. a modified target sequence) [pg. 274, col. 2, para 2-3]. Yu teaches the co-infection of Cas9 mRNA/gRNA (a crRNA) and donor plasmid (DNA) that contains the eGFP protein into Drosophila cells and teaches that the Cas9 mRNA/gRNA will generate a double stranded break before the stop codon of the chameau coding sequence (crRNA has a sequence that guides the Cas to the target in the host cell) [pg. 274, col. 2, para. 3 - pg. col. 1, para. 1].
Regarding claim 3, Yu teaches Cas9, a Type II Cas [abstract].
Regarding claim 6, Yu teaches that the vector for the crRNA does not comprise a Cas endonuclease [pg. 279, col.2, para 1].
Yu does not teach that the host cell is a bacteria cell or archaeal cell.  Yu does not teach that the HM-DNA is on the same vector as the crRNA and the HM-DNA in the vector is flanked 
Koonin teaches bacterial and archaeal CRISPR-Cas systems, including Type II CRISPR-Cas systems [abstract].
Minshull teaches introducing a vector encoding a Cas nuclease and a guide RNA (crRNA) into bacterial cells for the modification of bacterial cell genomes [0009].   Minshull also teaches integration of a selectable marker into a genomic loci (HM-DNA) that is flanked by recognition or homologous sequences.  Minshull teaches lox sites (site-specific recombination sites) are recognition sequences that are known in the art to direct transgenes into specific genomic locations in which recombination is mediated by Cre-recombinase [0145].  Minshull also teaches higher frequency of insertion formations when the genome editing constructs are all expressed from a single vector construct [0149, 0159].
Regarding claim 5, Minshull teaches that the Cas is a dCas9 [0009] and wherein the Cas is located on the same vector construct as the gRNA [0159].
Regarding claim 8, Minshull teaches that the vector can be a plasmid [0061].
Regarding claim 9, Minshull teaches that the vector encodes a recombinase [0130].
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the method of Yu wherein the host cells is a bacterial or archaeal cell, as taught by both Koonin and Minshull, as one of ordinary skill would be motivated to use a system for genome modification in an organism who already possess this system.  It also would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the method of Yu such that the HM-DNA is flanked by site-specific recombination sites recognition sequences, which can be cut by the action of Minshull’s site specific recombinase rather than homologous sequences.  This modification .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1, 3, 5-6, and 8-10 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-23 of U.S. Patent No. US 10,506,812 B2 in view of Yu (Yu et al. Biology Open (2014) 3, 271-280), Minshull (US 2015/0225730 A1, published 8/13/2015, filed 12/24/2014), and Koonin (Koonin et al. 2017. Current Opinion in Microbiology, 37-67-78). 

Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of U.S. Patent No. US10506812B2 teaches all limitations of the instant 
The teachings of Yu, Minshull and Koonin are discussed above.  It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the nucleic acid of U.S. Patent No. US10506812B2 to additionally contain a HM-DNA that is flanked by site-specific recombination sites recognition sequences that can be cut by the action of a site specific recombinase for the advantage of introducing a HM-DNA into the host genome that can treat a bacterial infection, as disclosed by Yu, Minshull, and Koonin.  This modification would have amounted to a combination of prior art elements where the claimed elements of using CRISPR/Cas systems for introducing DNA into host genomes and using recognition sequences were known in the prior art. One skilled in the art could have combined these elements as claimed by known methods with no change in their respective functions, and the combination would yield nothing more than predictable results.  One of ordinary skill would also have been motivated to include the both the crRNA, the HM-DNA and the recombinase on the vector for the purpose of simultaneously expressing the encoding and expressing the crRNA, the HM-DNA and the recombinase in similar quantities for higher and more efficient genome modification.

Claim 1, 3, 5-6, and 8-10 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-24 of U.S. Patent No. 11,141,481 in view of Yu (Yu et al. Biology Open (2014) 3, 271-280), Minshull (US 2015/0225730 A1, published 8/13/2015, filed 12/24/2014), and Koonin (Koonin et al. 2017. Current Opinion in Microbiology, 37-67-78). 

Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of U.S. Patent No. US11141481 teaches all limitations of the instant claim 1 except that the engineered nucleic acid further comprises a HM-DNA, and the HM-DNA in the vector is flanked by site-specific recombination sites which can be cut by the action of a site specific recombinase.
The teachings of Yu, Minshull and Koonin are discussed above.  It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the nucleic acid of U.S. Patent No. US11141481 to additionally contain a HM-DNA that is flanked by site-specific recombination sites recognition sequences that can be cut by the action of a site specific recombinase for the advantage of introducing a HM-DNA into the host genome that can treat a bacterial infection, as disclosed by Yu, Minshull, and Koonin.  This modification would have amounted to a combination of prior art elements where the claimed elements of using CRISPR/Cas systems for introducing DNA into host genomes and using recognition sequences were known in the prior art. One skilled in the art could have combined these elements as claimed by known methods with no change in their respective functions, and the combination would yield nothing more than predictable results.  One of ordinary skill would also have been motivated to include the both the crRNA, the HM-DNA and the recombinase on the vector for the purpose of simultaneously expressing the encoding and expressing the crRNA, the HM-DNA and the recombinase in similar quantities for higher and more efficient genome modification.

Claim 1, 3, 5-6, and 8-10 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 14-20 of U.S. Patent No. 10,300,138 in view of Yu (Yu et al. Biology Open (2014) 3, 271-280), Minshull (US 2015/0225730 A1, published 8/13/2015, filed 12/24/2014), and Koonin (Koonin et al. 2017. Current Opinion in Microbiology, 37-67-78). 

Although the claims at issue are not identical, they are not patentably distinct from each other because claim 14 of U.S. Patent No. US10300138 teaches all limitations of the instant claim 1 except that the engineered nucleic acid further comprises a HM-DNA, and the HM-DNA in the vector is flanked by site-specific recombination sites which can be cut by the action of a site specific recombinase.
The teachings of Yu, Minshull and Koonin are discussed above.  It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the nucleic acid of U.S. Patent No. US10300138 to additionally contain a HM-DNA that is flanked by site-specific recombination sites recognition sequences that can be cut by the action of a site specific recombinase for the advantage of introducing a HM-DNA into the host genome that can treat a bacterial infection, as disclosed by Yu, Minshull, and Koonin.  This modification would have amounted to a combination of prior art elements where the claimed elements of using CRISPR/Cas systems for introducing DNA into host genomes and using recognition sequences were known in the prior art. One skilled in the art could have combined these elements as claimed by known methods with no change in their respective functions, and the combination would yield nothing more than predictable results.  One of ordinary skill would also have been motivated to include the both the crRNA, the HM-DNA and the recombinase on the vector for the purpose of simultaneously expressing the encoding and expressing the crRNA, the HM-DNA and the recombinase in similar quantities for higher and more efficient genome modification.

Claim 1, 3, 5-6, and 8-10 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-22 of U.S. Patent No. 10,596,255 in view of Yu (Yu et al. Biology Open (2014) 3, 271-280), Minshull (US 2015/0225730 A1, published 8/13/2015, filed 12/24/2014), and Koonin (Koonin et al. 2017. Current Opinion in Microbiology, 37-67-78). 

Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of U.S. Patent No. US10596255 teaches all limitations of the instant claim 1 except that the engineered nucleic acid further comprises a HM-DNA, and the HM-DNA in the vector is flanked by site-specific recombination sites which can be cut by the action of a site specific recombinase.
The teachings of Yu, Minshull and Koonin are discussed above.  It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the nucleic acid of U.S. Patent No. US10596255 to additionally contain a HM-DNA that is flanked by site-specific recombination sites recognition sequences that can be cut by the action of a site specific recombinase for the advantage of introducing a HM-DNA into the host genome that can treat a bacterial infection, as disclosed by Yu, Minshull, and Koonin.  This modification would have amounted to a combination of prior art elements where the claimed elements of using CRISPR/Cas systems for introducing DNA into host genomes and using recognition sequences were known in the prior art. One skilled in the art could have combined these elements as claimed by known methods with no change in their respective functions, and the combination would yield nothing more than predictable results.  One of ordinary skill would also have been motivated to include the both the crRNA, the HM-DNA and the recombinase on .

Claim 1, 3, 5-6, and 8-10 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-29 of U.S. Patent No. 9,701,964 in view of Yu (Yu et al. Biology Open (2014) 3, 271-280), Minshull (US 2015/0225730 A1, published 8/13/2015, filed 12/24/2014), and Koonin (Koonin et al. 2017. Current Opinion in Microbiology, 37-67-78). 

Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of U.S. Patent No. US9701964 teaches all limitations of the instant claim 1 except that the engineered nucleic acid further comprises a HM-DNA, and the HM-DNA in the vector is flanked by site-specific recombination sites which can be cut by the action of a site specific recombinase.
The teachings of Yu, Minshull and Koonin are discussed above.  It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the nucleic acid of U.S. Patent No. US9701964 to additionally contain a HM-DNA that is flanked by site-specific recombination sites recognition sequences that can be cut by the action of a site specific recombinase for the advantage of introducing a HM-DNA into the host genome that can treat a bacterial infection, as disclosed by Yu, Minshull, and Koonin.  This modification would have amounted to a combination of prior art elements where the claimed elements of using CRISPR/Cas systems for introducing DNA into host genomes and using recognition sequences were known in the prior art. One skilled in the art could have combined .

Claim 1, 3, 5-6, and 8-10 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-27 of U.S. Patent No. 10,463,049 in view of Yu (Yu et al. Biology Open (2014) 3, 271-280), Minshull (US 2015/0225730 A1, published 8/13/2015, filed 12/24/2014), and Koonin (Koonin et al. 2017. Current Opinion in Microbiology, 37-67-78). 

Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of U.S. Patent No. US10463049 teaches all limitations of the instant claim 1 except that the engineered nucleic acid further comprises a HM-DNA, and the HM-DNA in the vector is flanked by site-specific recombination sites which can be cut by the action of a site specific recombinase.
The teachings of Yu, Minshull and Koonin are discussed above.  It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the nucleic acid of U.S. Patent No. US10463049 to additionally contain a HM-DNA that is flanked by site-specific recombination sites recognition sequences that can be cut by the action of a site specific recombinase for the advantage of introducing a HM-DNA into the host genome that can treat a bacterial infection, as disclosed by Yu, Minshull, and Koonin.  This .

Claim 1, 3, 5-6, and 8-10 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-25 of U.S. Patent No. 10,524,477 in view of Yu (Yu et al. Biology Open (2014) 3, 271-280), Minshull (US 2015/0225730 A1, published 8/13/2015, filed 12/24/2014), and Koonin (Koonin et al. 2017. Current Opinion in Microbiology, 37-67-78). 

Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of U.S. Patent No. US10524477 teaches all limitations of the instant claim 1 except that the engineered nucleic acid further comprises a HM-DNA, and the HM-DNA in the vector is flanked by site-specific recombination sites which can be cut by the action of a site specific recombinase.
The teachings of Yu, Minshull and Koonin are discussed above.  It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the nucleic acid of U.S. Patent No. US10524477 to additionally contain a HM-DNA that .

Claim 1, 3, 5-6, and 8-10 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-16 of U.S. Patent No. 10,561,148 in view of Yu (Yu et al. Biology Open (2014) 3, 271-280), Minshull (US 2015/0225730 A1, published 8/13/2015, filed 12/24/2014), and Koonin (Koonin et al. 2017. Current Opinion in Microbiology, 37-67-78). 

Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 10, 11, and 12 of U.S. Patent No. US10561148 teaches all limitations of the instant claim 1 except that the engineered nucleic acid further comprises a HM-DNA, and the HM-DNA in the vector is flanked by site-specific recombination sites which can be cut by the action of a site specific recombinase.
The teachings of Yu, Minshull and Koonin are discussed above.  It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the nucleic acid of U.S. Patent No. US10561148 to additionally contain a HM-DNA that is flanked by site-specific recombination sites recognition sequences that can be cut by the action of a site specific recombinase for the advantage of introducing a HM-DNA into the host genome that can treat a bacterial infection, as disclosed by Yu, Minshull, and Koonin.  This modification would have amounted to a combination of prior art elements where the claimed elements of using CRISPR/Cas systems for introducing DNA into host genomes and using recognition sequences were known in the prior art. One skilled in the art could have combined these elements as claimed by known methods with no change in their respective functions, and the combination would yield nothing more than predictable results.  One of ordinary skill would also have been motivated to include the both the crRNA, the HM-DNA and the recombinase on the vector for the purpose of simultaneously expressing the encoding and expressing the crRNA, the HM-DNA and the recombinase in similar quantities for higher and more efficient genome modification.

Claim 1, 3, 5-6, and 8-10 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-51 of U.S. Patent No. 10,582,712 in view of Yu (Yu et al. Biology Open (2014) 3, 271-280), Minshull (US 2015/0225730 A1, published 8/13/2015, filed 12/24/2014), and Koonin (Koonin et al. 2017. Current Opinion in Microbiology, 37-67-78). 

Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1 and 36 of U.S. Patent No. US10582712 teaches all limitations of the 
The teachings of Yu, Minshull and Koonin are discussed above.  It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the nucleic acid of U.S. Patent No. US10582712 to additionally contain a HM-DNA that is flanked by site-specific recombination sites recognition sequences that can be cut by the action of a site specific recombinase for the advantage of introducing a HM-DNA into the host genome that can treat a bacterial infection, as disclosed by Yu, Minshull, and Koonin.  This modification would have amounted to a combination of prior art elements where the claimed elements of using CRISPR/Cas systems for introducing DNA into host genomes and using recognition sequences were known in the prior art. One skilled in the art could have combined these elements as claimed by known methods with no change in their respective functions, and the combination would yield nothing more than predictable results.  One of ordinary skill would also have been motivated to include the both the crRNA, the HM-DNA and the recombinase on the vector for the purpose of simultaneously expressing the encoding and expressing the crRNA, the HM-DNA and the recombinase in similar quantities for higher and more efficient genome modification.

Claim 1, 3, 5-6, and 8-10 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-20 of U.S. Patent No. 10,624,349 in view of Yu (Yu et al. Biology Open (2014) 3, 271-280), Minshull (US 2015/0225730 A1, published 8/13/2015, filed 12/24/2014), and Koonin (Koonin et al. 2017. Current Opinion in Microbiology, 37-67-78). 

Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of U.S. Patent No. US10624349 teaches all limitations of the instant claim 1 except that the engineered nucleic acid further comprises a HM-DNA, and the HM-DNA in the vector is flanked by site-specific recombination sites which can be cut by the action of a site specific recombinase.
The teachings of Yu, Minshull and Koonin are discussed above.  It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the nucleic acid of U.S. Patent No. US10624349 to additionally contain a HM-DNA that is flanked by site-specific recombination sites recognition sequences that can be cut by the action of a site specific recombinase for the advantage of introducing a HM-DNA into the host genome that can treat a bacterial infection, as disclosed by Yu, Minshull, and Koonin.  This modification would have amounted to a combination of prior art elements where the claimed elements of using CRISPR/Cas systems for introducing DNA into host genomes and using recognition sequences were known in the prior art. One skilled in the art could have combined these elements as claimed by known methods with no change in their respective functions, and the combination would yield nothing more than predictable results.  One of ordinary skill would also have been motivated to include the both the crRNA, the HM-DNA and the recombinase on the vector for the purpose of simultaneously expressing the encoding and expressing the crRNA, the HM-DNA and the recombinase in similar quantities for higher and more efficient genome modification.

Claims 1, 3, 5-6, and 8-10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4-37 of copending Application No. 16/637,656 in view of Yu (Yu et al. Biology Open (2014) 3, 271-280), Minshull (US 2015/0225730 A1, published 8/13/2015, filed 12/24/2014), and Koonin (Koonin et al. 2017. Current Opinion in Microbiology, 37-67-78). 

Although the claims at issue are not identical, they are not patentably distinct from each other because claim 4 of copending Application No. 16,637,656 teaches all limitations of the instant claim 1 except that the engineered nucleic acid further comprises a HM-DNA, and the HM-DNA in the vector is flanked by site-specific recombination sites which can be cut by the action of a site specific recombinase.
The teachings of Yu, Minshull and Koonin are discussed above.  It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the nucleic acid of copending Application No. 16,637,656 to additionally contain a HM-DNA that is flanked by site-specific recombination sites recognition sequences that can be cut by the action of a site specific recombinase for the advantage of introducing a HM-DNA into the host genome that can treat a bacterial infection, as disclosed by Yu, Minshull, and Koonin.  This modification would have amounted to a combination of prior art elements where the claimed elements of using CRISPR/Cas systems for introducing DNA into host genomes and using recognition sequences were known in the prior art. One skilled in the art could have combined these elements as claimed by known methods with no change in their respective functions, and the combination would yield nothing more than predictable results.  One of ordinary skill would also have been motivated to include the both the crRNA, the HM-DNA and the recombinase on the vector for the purpose of simultaneously expressing the encoding and expressing the crRNA, the HM-DNA and the recombinase in similar quantities for higher and more efficient genome modification.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Claims 1, 3, 5-6, and 8-10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-14, 17-20, 23-24, 27-28, 34, and 55-57 of copending Application No. 17/103,812 in view of Yu (Yu et al. Biology Open (2014) 3, 271-280), Minshull (US 2015/0225730 A1, published 8/13/2015, filed 12/24/2014), and Koonin (Koonin et al. 2017. Current Opinion in Microbiology, 37-67-78). 

Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of copending Application No. 17/103/812 teaches all limitations of the instant claim 1 except that the engineered nucleic acid further comprises a HM-DNA, and the HM-DNA in the vector is flanked by site-specific recombination sites which can be cut by the action of a site specific recombinase.
The teachings of Yu, Minshull and Koonin are discussed above.  It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the nucleic acid of copending Application No. 17/103,812 to additionally contain a HM-DNA that is flanked by site-specific recombination sites recognition sequences that can be cut by the action of a site specific recombinase for the advantage of introducing a HM-DNA into the host genome that can treat a bacterial infection, as disclosed by Yu, Minshull, and Koonin.  This modification would have amounted to a combination of prior art elements where the claimed elements of using CRISPR/Cas systems for introducing DNA into host genomes and 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1, 3, 5-6, and 8-10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 55-74 of copending Application No. 16/626,057 in view of Yu (Yu et al. Biology Open (2014) 3, 271-280), Minshull (US 2015/0225730 A1, published 8/13/2015, filed 12/24/2014), and Koonin (Koonin et al. 2017. Current Opinion in Microbiology, 37-67-78). 

Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1 and 55 of copending Application No. 16/626,057 teaches all limitations of the instant claim 1 except that the engineered nucleic acid further comprises a HM-DNA, and the HM-DNA in the vector is flanked by site-specific recombination sites which can be cut by the action of a site specific recombinase.
The teachings of Yu, Minshull and Koonin are discussed above.  It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Claims 1, 3, 5-6, and 8-10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of copending Application No. 17/105,392 in view of Yu (Yu et al. Biology Open (2014) 3, 271-280), Minshull (US 2015/0225730 A1, published 8/13/2015, filed 12/24/2014), and Koonin (Koonin et al. 2017. Current Opinion in Microbiology, 37-67-78). 

Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of copending Application No. 17/105,392 teaches all limitations of the instant claim 1 except that the engineered nucleic acid further comprises a HM-DNA, and the HM-DNA in the vector is flanked by site-specific recombination sites which can be cut by the action of a site specific recombinase.
The teachings of Yu, Minshull and Koonin are discussed above.  It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the nucleic acid of copending Application No. 17/105,392 to additionally contain a HM-DNA that is flanked by site-specific recombination sites recognition sequences that can be cut by the action of a site specific recombinase for the advantage of introducing a HM-DNA into the host genome that can treat a bacterial infection, as disclosed by Yu, Minshull, and Koonin.  This modification would have amounted to a combination of prior art elements where the claimed elements of using CRISPR/Cas systems for introducing DNA into host genomes and using recognition sequences were known in the prior art. One skilled in the art could have combined these elements as claimed by known methods with no change in their respective functions, and the combination would yield nothing more than predictable results.  One of ordinary skill would also have been motivated to include the both the crRNA, the HM-DNA and the recombinase on the vector for the purpose of simultaneously expressing the encoding and expressing the crRNA, the HM-DNA and the recombinase in similar quantities for higher and more efficient genome modification.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1, 3, 5-6, and 8-10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of copending Application No. 17/331,422 in view of Yu (Yu et al. Biology Open (2014) 3, 271-280), Minshull (US 2015/0225730 A1, published 8/13/2015, filed 12/24/2014), and Koonin (Koonin et al. 2017. Current Opinion in Microbiology, 37-67-78). 

Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of copending Application No. 17/331,422 teaches all limitations of the instant claim 1 except that the engineered nucleic acid further comprises a HM-DNA, and the HM-DNA in the vector is flanked by site-specific recombination sites which can be cut by the action of a site specific recombinase.
The teachings of Yu, Minshull and Koonin are discussed above.  It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the nucleic acid of copending Application No. 17/331,422 to additionally contain a HM-DNA that is flanked by site-specific recombination sites recognition sequences that can be cut by the action of a site specific recombinase for the advantage of introducing a HM-DNA into the host genome that can treat a bacterial infection, as disclosed by Yu, Minshull, and Koonin.  This modification would have amounted to a combination of prior art elements where the claimed elements of using CRISPR/Cas systems for introducing DNA into host genomes and using recognition sequences were known in the prior art. One skilled in the art could have combined these elements as claimed by known methods with no change in their respective functions, and the combination would yield nothing more than predictable results.  One of ordinary skill would also have been motivated to include the both the crRNA, the HM-DNA and the recombinase on the vector for the purpose of simultaneously expressing the encoding and 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1, 3, 5-6, and 8-10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 6, 10-23, 25-29, and 31-38 of copending Application No. 16/201,736 in view of Yu (Yu et al. Biology Open (2014) 3, 271-280), Minshull (US 2015/0225730 A1, published 8/13/2015, filed 12/24/2014), and Koonin (Koonin et al. 2017. Current Opinion in Microbiology, 37-67-78). 

Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1 of copending Application No. 16/201,736 teaches all limitations of the instant claim 1 except that the engineered nucleic acid further comprises a HM-DNA, and the HM-DNA in the vector is flanked by site-specific recombination sites which can be cut by the action of a site specific recombinase.
The teachings of Yu, Minshull and Koonin are discussed above.  It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the nucleic acid of copending Application No. 16/201,736 to additionally contain a HM-DNA that is flanked by site-specific recombination sites recognition sequences that can be cut by the action of a site specific recombinase for the advantage of introducing a HM-DNA into the host genome that can treat a bacterial infection, as disclosed by Yu, Minshull, and Koonin.  This modification would have amounted to a combination of prior art elements where the 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1, 3, 5-6, and 8-10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7, 10-20, and 24-28 of copending Application No. 17/166,941 in view of Yu (Yu et al. Biology Open (2014) 3, 271-280), Minshull (US 2015/0225730 A1, published 8/13/2015, filed 12/24/2014), and Koonin (Koonin et al. 2017. Current Opinion in Microbiology, 37-67-78). 

Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1 of copending Application No. 17/166,941 teaches all limitations of the instant claim 1 except that the engineered nucleic acid further comprises a HM-DNA, and the HM-DNA in the vector is flanked by site-specific recombination sites which can be cut by the action of a site specific recombinase.
The teachings of Yu, Minshull and Koonin are discussed above.  It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the nucleic acid of copending Application No. 17/166,941 to additionally contain a HM-DNA that is flanked by site-specific recombination sites recognition sequences that can be cut by the action of a site specific recombinase for the advantage of introducing a HM-DNA into the host genome that can treat a bacterial infection, as disclosed by Yu, Minshull, and Koonin.  This modification would have amounted to a combination of prior art elements where the claimed elements of using CRISPR/Cas systems for introducing DNA into host genomes and using recognition sequences were known in the prior art. One skilled in the art could have combined these elements as claimed by known methods with no change in their respective functions, and the combination would yield nothing more than predictable results.  One of ordinary skill would also have been motivated to include the both the crRNA, the HM-DNA and the recombinase on the vector for the purpose of simultaneously expressing the encoding and expressing the crRNA, the HM-DNA and the recombinase in similar quantities for higher and more efficient genome modification.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1, 3, 5-6, and 8-10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 13 and 18-19 of copending Application No. 17/195,157 in view of Yu (Yu et al. Biology Open (2014) 3, 271-280), Minshull (US 2015/0225730 A1, published 8/13/2015, filed 12/24/2014), and Koonin (Koonin et al. 2017. Current Opinion in Microbiology, 37-67-78). 

Although the claims at issue are not identical, they are not patentably distinct from each other because claims 13 and 18 of copending Application No. 17/195,157 teaches all limitations of the instant claim 1 except that the engineered nucleic acid further comprises a HM-DNA, and the HM-DNA in the vector is flanked by site-specific recombination sites which can be cut by the action of a site specific recombinase.
The teachings of Yu, Minshull and Koonin are discussed above.  It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the nucleic acid of copending Application No. 17/195,157 to additionally contain a HM-DNA that is flanked by site-specific recombination sites recognition sequences that can be cut by the action of a site specific recombinase for the advantage of introducing a HM-DNA into the host genome that can treat a bacterial infection, as disclosed by Yu, Minshull, and Koonin.  This modification would have amounted to a combination of prior art elements where the claimed elements of using CRISPR/Cas systems for introducing DNA into host genomes and using recognition sequences were known in the prior art. One skilled in the art could have combined these elements as claimed by known methods with no change in their respective functions, and the combination would yield nothing more than predictable results.  One of ordinary skill would also have been motivated to include the both the crRNA, the HM-DNA and the recombinase on the vector for the purpose of simultaneously expressing the encoding and expressing the crRNA, the HM-DNA and the recombinase in similar quantities for higher and more efficient genome modification.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1, 3, 5-6, and 8-10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6, 11-18, 24-30, and 32-34 of copending Application No. 16/389,358 in view of Yu (Yu et al. Biology Open (2014) 3, 271-280), Minshull (US 2015/0225730 A1, published 8/13/2015, filed 12/24/2014), and Koonin (Koonin et al. 2017. Current Opinion in Microbiology, 37-67-78). 

Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1 of copending Application No. 16/389,358 teaches all limitations of the instant claim 1 except that the engineered nucleic acid further comprises a HM-DNA, and the HM-DNA in the vector is flanked by site-specific recombination sites which can be cut by the action of a site specific recombinase.
The teachings of Yu, Minshull and Koonin are discussed above.  It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the nucleic acid of copending Application No. 16/389,358 to additionally contain a HM-DNA that is flanked by site-specific recombination sites recognition sequences that can be cut by the action of a site specific recombinase for the advantage of introducing a HM-DNA into the host genome that can treat a bacterial infection, as disclosed by Yu, Minshull, and Koonin.  This modification would have amounted to a combination of prior art elements where the claimed elements of using CRISPR/Cas systems for introducing DNA into host genomes and using recognition sequences were known in the prior art. One skilled in the art could have combined these elements as claimed by known methods with no change in their respective functions, and the combination would yield nothing more than predictable results.  One of ordinary skill would also have been motivated to include the both the crRNA, the HM-DNA and 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1, 3, 5-6, and 8-10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 13-19 of copending Application No. 16/736,330 in view of Yu (Yu et al. Biology Open (2014) 3, 271-280), Minshull (US 2015/0225730 A1, published 8/13/2015, filed 12/24/2014), and Koonin (Koonin et al. 2017. Current Opinion in Microbiology, 37-67-78). 

Although the claims at issue are not identical, they are not patentably distinct from each other because claims 13 of copending Application No. 16/736,330 teaches all limitations of the instant claim 1 except that the engineered nucleic acid further comprises a HM-DNA, and the HM-DNA in the vector is flanked by site-specific recombination sites which can be cut by the action of a site specific recombinase.
The teachings of Yu, Minshull and Koonin are discussed above.  It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the nucleic acid of copending Application No. 16/736,330 to additionally contain a HM-DNA that is flanked by site-specific recombination sites recognition sequences that can be cut by the action of a site specific recombinase for the advantage of introducing a HM-DNA into the host genome that can treat a bacterial infection, as disclosed by Yu, Minshull, and Koonin.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1, 3, 5-6, and 8-10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 34-39 of copending Application No. 16/785,419 in view of Yu (Yu et al. Biology Open (2014) 3, 271-280), Minshull (US 2015/0225730 A1, published 8/13/2015, filed 12/24/2014), and Koonin (Koonin et al. 2017. Current Opinion in Microbiology, 37-67-78). 

Although the claims at issue are not identical, they are not patentably distinct from each other because claim 34 of copending Application No. 16/785,419 teaches all limitations of the instant claim 1 except , as disclosed by Yu, Minshull, and Koonin the engineered nucleic acid further comprises a HM-DNA, and the HM-DNA in the vector is flanked by site-specific recombination sites which can be cut by the action of a site specific recombinase.
The teachings of Yu, Minshull and Koonin are discussed above.  It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the nucleic acid of copending Application No. 16/785,419 to additionally contain a HM-DNA that is flanked by site-specific recombination sites recognition sequences that can be cut by the action of a site specific recombinase for the advantage of introducing a HM-DNA into the host genome that can treat a bacterial infection, as disclosed by Yu, Minshull, and Koonin.  This modification would have amounted to a combination of prior art elements where the claimed elements of using CRISPR/Cas systems for introducing DNA into host genomes and using recognition sequences were known in the prior art. One skilled in the art could have combined these elements as claimed by known methods with no change in their respective functions, and the combination would yield nothing more than predictable results.  One of ordinary skill would also have been motivated to include the both the crRNA, the HM-DNA and the recombinase on the vector for the purpose of simultaneously expressing the encoding and expressing the crRNA, the HM-DNA and the recombinase in similar quantities for higher and more efficient genome modification.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1, 3, 5-6, and 8-10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 63, 117-123, 127-129, 132-137, 140, 142-166, 168-171, and 174-187 of copending Application No. 15/478,912 in view of Yu (Yu et al. Biology Open (2014) 3, 271-280), Minshull (US 2015/0225730 A1, published 8/13/2015, filed 12/24/2014), and Koonin (Koonin et al. 2017. Current Opinion in Microbiology, 37-67-78). 

Although the claims at issue are not identical, they are not patentably distinct from each other because claims 63 of copending Application No. 15/478,912 teaches all limitations of the instant claim 1 except that the engineered nucleic acid further comprises a HM-DNA, and the HM-DNA in the vector is flanked by site-specific recombination sites which can be cut by the action of a site specific recombinase.
The teachings of Yu, Minshull and Koonin are discussed above.  It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the nucleic acid of copending Application No. 15/478,912 to additionally contain a HM-DNA that is flanked by site-specific recombination sites recognition sequences that can be cut by the action of a site specific recombinase for the advantage of introducing a HM-DNA into the host genome that can treat a bacterial infection, as disclosed by Yu, Minshull, and Koonin.  This modification would have amounted to a combination of prior art elements where the claimed elements of using CRISPR/Cas systems for introducing DNA into host genomes and using recognition sequences were known in the prior art. One skilled in the art could have combined these elements as claimed by known methods with no change in their respective functions, and the combination would yield nothing more than predictable results.  One of ordinary skill would also have been motivated to include the both the crRNA, the HM-DNA and the recombinase on the vector for the purpose of simultaneously expressing the encoding and expressing the crRNA, the HM-DNA and the recombinase in similar quantities for higher and more efficient genome modification.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1, 3, 5-6, and 8-10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 39, 41-44, 46, and 48-65 of copending Application No. 15/817,144 in view of Yu (Yu et al. Biology Open (2014) 3, 271-280), Minshull (US 2015/0225730 A1, published 8/13/2015, filed 12/24/2014), and Koonin (Koonin et al. 2017. Current Opinion in Microbiology, 37-67-78). 

Although the claims at issue are not identical, they are not patentably distinct from each other because claims 39 of copending Application No. 15/817,144 teaches all limitations of the instant claim 1 except that the engineered nucleic acid further comprises a HM-DNA, and the HM-DNA in the vector is flanked by site-specific recombination sites which can be cut by the action of a site specific recombinase.
The teachings of Yu, Minshull and Koonin are discussed above.  It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the nucleic acid of copending Application No. 15/817,144 to additionally contain a HM-DNA that is flanked by site-specific recombination sites recognition sequences that can be cut by the action of a site specific recombinase for the advantage of introducing a HM-DNA into the host genome that can treat a bacterial infection, as disclosed by Yu, Minshull, and Koonin.  This modification would have amounted to a combination of prior art elements where the claimed elements of using CRISPR/Cas systems for introducing DNA into host genomes and using recognition sequences were known in the prior art. One skilled in the art could have combined these elements as claimed by known methods with no change in their respective functions, and the combination would yield nothing more than predictable results.  One of ordinary skill would also have been motivated to include the both the crRNA, the HM-DNA and 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1, 3, 5-6, and 8-10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4-6, 8, 11-12, 15-24, 28, and 31-35 of copending Application No. 15/862,527 in view of Yu (Yu et al. Biology Open (2014) 3, 271-280), Minshull (US 2015/0225730 A1, published 8/13/2015, filed 12/24/2014), and Koonin (Koonin et al. 2017. Current Opinion in Microbiology, 37-67-78). 

Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1 of copending Application No. 15/862,527 teaches all limitations of the instant claim 1 except that the engineered nucleic acid further comprises a HM-DNA, and the HM-DNA in the vector is flanked by site-specific recombination sites which can be cut by the action of a site specific recombinase.
The teachings of Yu, Minshull and Koonin are discussed above.  It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the nucleic acid of copending Application No. 15/862,527 to additionally contain a HM-DNA that is flanked by site-specific recombination sites recognition sequences that can be cut by the action of a site specific recombinase for the advantage of introducing a HM-DNA into the host genome that can treat a bacterial infection, as disclosed by Yu, Minshull, and Koonin.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1, 3, 5-6, and 8-10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 4-12, 14-15, 17, 21, 26-27, and 31-33 of copending Application No. 16/364,002 in view of Yu (Yu et al. Biology Open (2014) 3, 271-280), Minshull (US 2015/0225730 A1, published 8/13/2015, filed 12/24/2014), and Koonin (Koonin et al. 2017. Current Opinion in Microbiology, 37-67-78). 

Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 26 and 27 of copending Application No. 16/364,002 teaches all limitations of the instant claim 1 except that the engineered nucleic acid further comprises a HM-DNA, and the HM-DNA in the vector is flanked by site-specific recombination sites which can be cut by the action of a site specific recombinase.
The teachings of Yu, Minshull and Koonin are discussed above.  It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the nucleic acid of copending Application No. 16/364,002 to additionally contain a HM-DNA that is flanked by site-specific recombination sites recognition sequences that can be cut by the action of a site specific recombinase for the advantage of introducing a HM-DNA into the host genome that can treat a bacterial infection, as disclosed by Yu, Minshull, and Koonin.  This modification would have amounted to a combination of prior art elements where the claimed elements of using CRISPR/Cas systems for introducing DNA into host genomes and using recognition sequences were known in the prior art. One skilled in the art could have combined these elements as claimed by known methods with no change in their respective functions, and the combination would yield nothing more than predictable results.  One of ordinary skill would also have been motivated to include the both the crRNA, the HM-DNA and the recombinase on the vector for the purpose of simultaneously expressing the encoding and expressing the crRNA, the HM-DNA and the recombinase in similar quantities for higher and more efficient genome modification.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1, 3, 5-6, and 8-10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 27-49 of copending Application No. 16/588,842 in view of Yu (Yu et al. Biology Open (2014) 3, 271-280), Minshull (US 2015/0225730 A1, published 8/13/2015, filed 12/24/2014), and Koonin (Koonin et al. 2017. Current Opinion in Microbiology, 37-67-78). 

Although the claims at issue are not identical, they are not patentably distinct from each other because claims 27 and 28 of copending Application No. 16/588,842 teaches all limitations of the instant claim 1 except that the engineered nucleic acid further comprises a HM-DNA, and the HM-DNA in the vector is flanked by site-specific recombination sites which can be cut by the action of a site specific recombinase.
The teachings of Yu, Minshull and Koonin are discussed above.  It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the nucleic acid of copending Application No. 16/588,842 to additionally contain a HM-DNA that is flanked by site-specific recombination sites recognition sequences that can be cut by the action of a site specific recombinase for the advantage of introducing a HM-DNA into the host genome that can treat a bacterial infection, as disclosed by Yu, Minshull, and Koonin.  This modification would have amounted to a combination of prior art elements where the claimed elements of using CRISPR/Cas systems for introducing DNA into host genomes and using recognition sequences were known in the prior art. One skilled in the art could have combined these elements as claimed by known methods with no change in their respective functions, and the combination would yield nothing more than predictable results.  One of ordinary skill would also have been motivated to include the both the crRNA, the HM-DNA and the recombinase on the vector for the purpose of simultaneously expressing the encoding and expressing the crRNA, the HM-DNA and the recombinase in similar quantities for higher and more efficient genome modification.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1, 3, 5-6, and 8-10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 29, 31-32, 35-37, 39-46, and 50-53 of copending Application No. 16/588,754 in view of Yu (Yu et al. Biology Open (2014) 3, 271-280), Minshull (US 2015/0225730 A1, published 8/13/2015, filed 12/24/2014), and Koonin (Koonin et al. 2017. Current Opinion in Microbiology, 37-67-78). 

Although the claims at issue are not identical, they are not patentably distinct from each other because claims 29 of copending Application No. 16/588,754 teaches all limitations of the instant claim 1 except that the engineered nucleic acid further comprises a HM-DNA, and the HM-DNA in the vector is flanked by site-specific recombination sites which can be cut by the action of a site specific recombinase.
The teachings of Yu, Minshull and Koonin are discussed above.  It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the nucleic acid of copending Application No. 16/588,754 to additionally contain a HM-DNA that is flanked by site-specific recombination sites recognition sequences that can be cut by the action of a site specific recombinase for the advantage of introducing a HM-DNA into the host genome that can treat a bacterial infection, as disclosed by Yu, Minshull, and Koonin.  This modification would have amounted to a combination of prior art elements where the claimed elements of using CRISPR/Cas systems for introducing DNA into host genomes and using recognition sequences were known in the prior art. One skilled in the art could have combined these elements as claimed by known methods with no change in their respective functions, and the combination would yield nothing more than predictable results.  One of ordinary skill would also have been motivated to include the both the crRNA, the HM-DNA and 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1, 3, 5-6, and 8-10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16, 18-22, and 30-31 of copending Application No. 16/682,889 in view of Yu (Yu et al. Biology Open (2014) 3, 271-280), Minshull (US 2015/0225730 A1, published 8/13/2015, filed 12/24/2014), and Koonin (Koonin et al. 2017. Current Opinion in Microbiology, 37-67-78). 

Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1 of copending Application No. 16/682,889 teaches all limitations of the instant claim 1 except that the engineered nucleic acid further comprises a HM-DNA, and the HM-DNA in the vector is flanked by site-specific recombination sites which can be cut by the action of a site specific recombinase.
The teachings of Yu, Minshull and Koonin are discussed above.  It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the nucleic acid of copending Application No. 16/682,889 to additionally contain a HM-DNA that is flanked by site-specific recombination sites recognition sequences that can be cut by the action of a site specific recombinase for the advantage of introducing a HM-DNA into the host genome that can treat a bacterial infection, as disclosed by Yu, Minshull, and Koonin.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1, 3, 5-6, and 8-10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3,-10, 12-14, 16-18, and 20-23 of copending Application No. 16/737,793 in view of Yu (Yu et al. Biology Open (2014) 3, 271-280), Minshull (US 2015/0225730 A1, published 8/13/2015, filed 12/24/2014), and Koonin (Koonin et al. 2017. Current Opinion in Microbiology, 37-67-78). 

Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1 of copending Application No. 16/737,793 teaches all limitations of the instant claim 1 except that the engineered nucleic acid further comprises a HM-DNA, and the HM-DNA in the vector is flanked by site-specific recombination sites which can be cut by the action of a site specific recombinase.
The teachings of Yu, Minshull and Koonin are discussed above.  It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the nucleic acid of copending Application No. 16/737,793 to additionally contain a HM-DNA that is flanked by site-specific recombination sites recognition sequences that can be cut by the action of a site specific recombinase for the advantage of introducing a HM-DNA into the host genome that can treat a bacterial infection, as disclosed by Yu, Minshull, and Koonin.  This modification would have amounted to a combination of prior art elements where the claimed elements of using CRISPR/Cas systems for introducing DNA into host genomes and using recognition sequences were known in the prior art. One skilled in the art could have combined these elements as claimed by known methods with no change in their respective functions, and the combination would yield nothing more than predictable results.  One of ordinary skill would also have been motivated to include the both the crRNA, the HM-DNA and the recombinase on the vector for the purpose of simultaneously expressing the encoding and expressing the crRNA, the HM-DNA and the recombinase in similar quantities for higher and more efficient genome modification.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1, 3, 5-6, and 8-10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 25-27 and 29-42 of copending Application No. 16/818,962 in view of Yu (Yu et al. Biology Open (2014) 3, 271-280), Minshull (US 2015/0225730 A1, published 8/13/2015, filed 12/24/2014), and Koonin (Koonin et al. 2017. Current Opinion in Microbiology, 37-67-78). 

Although the claims at issue are not identical, they are not patentably distinct from each other because claims 25 of copending Application No. 16/818,962 teaches all limitations of the instant claim 1 except that the engineered nucleic acid further comprises a HM-DNA, and the HM-DNA in the vector is flanked by site-specific recombination sites which can be cut by the action of a site specific recombinase.
The teachings of Yu, Minshull and Koonin are discussed above.  It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the nucleic acid of copending Application No. 16/818,962 to additionally contain a HM-DNA that is flanked by site-specific recombination sites recognition sequences that can be cut by the action of a site specific recombinase for the advantage of introducing a HM-DNA into the host genome that can treat a bacterial infection, as disclosed by Yu, Minshull, and Koonin.  This modification would have amounted to a combination of prior art elements where the claimed elements of using CRISPR/Cas systems for introducing DNA into host genomes and using recognition sequences were known in the prior art. One skilled in the art could have combined these elements as claimed by known methods with no change in their respective functions, and the combination would yield nothing more than predictable results.  One of ordinary skill would also have been motivated to include the both the crRNA, the HM-DNA and the recombinase on the vector for the purpose of simultaneously expressing the encoding and expressing the crRNA, the HM-DNA and the recombinase in similar quantities for higher and more efficient genome modification.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1, 3, 5-6, and 8-10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 6-9, 11, 13, 15-27, 29-30, and 32-34 of copending Application No. 16/858,333 in view of Yu (Yu et al. Biology Open (2014) 3, 271-280), Minshull (US 2015/0225730 A1, published 8/13/2015, filed 12/24/2014), and Koonin (Koonin et al. 2017. Current Opinion in Microbiology, 37-67-78). 

Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1 and 32 of copending Application No. 16/858,333 teaches all limitations of the instant claim 1 except that the engineered nucleic acid further comprises a HM-DNA, and the HM-DNA in the vector is flanked by site-specific recombination sites which can be cut by the action of a site specific recombinase.
The teachings of Yu, Minshull and Koonin are discussed above.  It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the nucleic acid of copending Application No. 16/858,333 to additionally contain a HM-DNA that is flanked by site-specific recombination sites recognition sequences that can be cut by the action of a site specific recombinase for the advantage of introducing a HM-DNA into the host genome that can treat a bacterial infection, as disclosed by Yu, Minshull, and Koonin.  This modification would have amounted to a combination of prior art elements where the claimed elements of using CRISPR/Cas systems for introducing DNA into host genomes and using recognition sequences were known in the prior art. One skilled in the art could have combined these elements as claimed by known methods with no change in their respective functions, and the combination would yield nothing more than predictable results.  One of ordinary skill would also have been motivated to include the both the crRNA, the HM-DNA and 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1, 3, 5-6, and 8-10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 24, 35, 47-48, and 53-75 of copending Application No. 16/813,615 in view of Yu (Yu et al. Biology Open (2014) 3, 271-280), Minshull (US 2015/0225730 A1, published 8/13/2015, filed 12/24/2014), and Koonin (Koonin et al. 2017. Current Opinion in Microbiology, 37-67-78). 

Although the claims at issue are not identical, they are not patentably distinct from each other because claims 24 and 35 of copending Application No. 16/813,615 teaches all limitations of the instant claim 1 except that the engineered nucleic acid further comprises a HM-DNA, and the HM-DNA in the vector is flanked by site-specific recombination sites which can be cut by the action of a site specific recombinase.
The teachings of Yu, Minshull and Koonin are discussed above.  It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the nucleic acid of copending Application No. 16/813,615 to additionally contain a HM-DNA that is flanked by site-specific recombination sites recognition sequences that can be cut by the action of a site specific recombinase for the advantage of introducing a HM-DNA into the host genome that can treat a bacterial infection, as disclosed by Yu, Minshull, and Koonin.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY N GROOMS whose telephone number is (571)272-3771. The examiner can normally be reached M-F 830-530.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.N.G./Examiner, Art Unit 1636                                                                                                                                                                                                        

/NANCY J LEITH/Primary Examiner, Art Unit 1636